DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Levers (US 20110143100) in view of Kuwahara (US 9,370,884).  
As to claims 1 and 6, Levers teaches a method for forming a composite part, the system comprising: 
placing a skin of uncured material layers ([0023]; [0025]) onto a facesheet made of conductive steel ([0024]) lying on a flat surface (Fig. 1, item 3);
transferring the facesheet and skin (Fig. 2) to a curved tooling surface (16);
conforming the facesheet and skin to the curved tooling surface (Fig. 6);
heating the skin to a cure temperature ([0010]) on the conformed facesheet ([0037]).
Levers is silent to a first insulating material positioned between the tooling surface and the facesheet.
Kuwahara teaches a tooling surface (210, 220) and an equivalent of Levers’s facesheet (10, 20).  Kuwahara provides an insulating material (11, 21; 3:46-47) positioned between each tooling surface and facesheet.  Kuwahara heats the facesheet (10, 20) by electrically contacting a source of electricity to electrodes on the metal molds (50, 60).
It would have been prima facie obvious to incorporate these features from Kuwahara into Levers because Levers teaches/suggests heating by any technique ([0010]) and Kuwahara provides a known heating technique (including an insulating sheet to isolate the charge applied to the facesheet) within the teaching/suggestion of Levers.
As to claim 2, Levers uses ATL to apply composite tape on the facesheet ([0025]).  As to claims 3 and 10, Levers teaches vacuum sealing with an impermeable membrane (31), but does not specifically teach applying autoclave pressure within a cool autoclave.  However, Levers teaches in [0037] that the layup can be debulked and separately co-cured in the autoclave.  In view of the fact that Levers teaches separately debulking and co-curing, it would have been prima facie obvious to apply the autoclave already taught by Levers without heat in order to debulk the layup prior to curing. As to claim 8, Levers teaches a substructure (Fig. 8, item 50). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Levers (US 20110143100) in view of Kuwahara (US 9,370,884), and further in view of Shiraishi (US 6,391,246).  Levers and Kuwahara teach the subject matter of claim 8 above under 35 U.S.C. 103.
As to claim 9, Levers teaches a system for forming and curing a composite part as described above.  Levers does not specifically teach a second insulating material placed over the skin and cut to allow the substructure to protrude therethrough as a template for locating the substructure..
However, Shiraishi demonstrates that it is known to provide silicone (3:47, inherently insulating) shape-retention means (2) which allows substructures (12) to protrude through cuts/gaps for location of substructures under a bagging film (5) similar to that of Levers.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Shiraishi shape retention means (2) into Levers as an improvement that would provide the ability to place and protect stiffening rib portions on the Levers composite article.

Allowable Subject Matter
Claims 11, 13, 16, 17, and 18-20 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Levers and the other cited references are the closest available prior art, but do not teach the single turn transformer recited above.

Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive. The arguments on page 7 are on the grounds that Levers does not teach a facesheet made of conductive material and a first insulating material positioned between the tooling surface and the facesheet.  The Examiner notes that Levers does teach a facesheet of conductive material as detailed in the rejection.  Kuwahara now shows that it is known to place a first insulating material between a tooling surface and facesheet to permit electrical heating of a facesheet.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742